 1 HEATHER E. WILLIAMS, Bar #122664
   Federal Defender
 2 ERIN SNIDER, Bar #304781
   CHARLES LEE, Bar #221057
 3 Assistant Federal Defenders
   Designated Counsel for Service
 4 2300 Tulare Street, Suite 330
   Fresno, California 93721-2226
 5 Telephone: (559) 487-5561
 6 Counsel for Defendant
   CRAIG SHULTS
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00136-LJO-SKO
11
                      Plaintiff,
12                                                 ORDER GRANTING CONDITIONALLY
            vs.                                    APPLICATION FOR SUBPOENAS DUCES
13                                                 TECUM PURSUANT TO FED. R. CRIM. P.
     CRAIG SHULTS,                                 17(c)
14
                       Defendant.                  Judge: Hon. Lawrence J. O’Neill
15
16
17
            Defendant Craig Shults’s Application for Subpoena Duces Tecum is hereby
18
     CONDITIONALLY granted pursuant to Federal Rule of Criminal Procedure 17(c). The Court
19
     authorizes the issuance of subpoenas duces tecum to the Custodian of Records for Kern County
20
     Sheriff’s Office, Lerdo Facilities Division, 1500 Cadet Road, Taft, CA 93268, for production of
21
     all telephone calls made by William Knox (Inmate No. SO2216362) for the time period of June 1,
22
     2018, through present. The CONDITION is that the log, if one exists, along with the telephone
23
     calls, be sent to the Court, and NOT directly to defense counsel, so that an In Camera review can
24
     be completed to protect the disclosure from privileged communication.
25
     IT IS SO ORDERED.
26
27      Dated:     December 3, 2018                       /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
28
1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Shults / Application, Points and Authorities
     And Declaration for SDT                        2
